Citation Nr: 1315049	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  05-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to July 1967, with reserve service from 1974 to 1986.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2006, the Veteran and his spouse testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  As the VLJ who conducted the May 2006 hearing is no longer employed by the Board, the Veteran was offered the opportunity to testify at a second hearing before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In May 2012, the Veteran testified at a hearing before the undersigned VLJ.  

The Board notes that the claim was originally before the Board in December 2006.  However, due to a stay imposed by the Secretary of Veterans Affairs in September 2006, the issue on appeal was not addressed in a December 2006 Board decision.  In April 2010, after the stay was lifted, the Board remanded the Veteran's claim for additional development.  The Board also remanded the Veteran's claim for additional development in September 2012.       


FINDING OF FACT

The Veteran does not have prostate cancer that is attributable to active service, including exposure to herbicides in service.



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to be.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2004, June 2004, April 2006, March 2008, April 2010, June 2010, May 2011, June 2011, and September 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations and addendum opinions with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the alternative, where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition, service connection can be granted for that chronic disability.  The evidence must be medical unless it relates to a condition where lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

If chronicity is not applicable, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b) (West 2002).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged herbicide exposure.  Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994) (service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997) (service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, service in Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Inland waterways are not defined in VA regulations. However, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A November 2002 response from the National Personnel Records Center indicates that the Veteran served aboard a ship which was in the official waters of the Republic of Vietnam from June 17, 1964, to July 14, 1964, and from July 20, 1964, to August 8, 1964.  

Records associated with the Veteran's service treatment reports reflect that the Veteran served aboard the USS Bashaw from July 1962 to October 1964.  

The Veteran's service treatment reports reflect treatment for non-specific urethritis from July to August 1959, possible cystitis/urethritis and nongonococcic urethritis in March and November 1960, respectively, and subacute prostatitis and microscopic pyuria in January 1963 and June 1964, respectively.  The records do not reflect any complaints, findings, or treatment for prostate cancer.  

Records from the Social Security Administration (SSA) reflect that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of malignant neoplasm of the prostate.  There are voluminous treatment records associated with the claims file some of which are duplicative of other evidence of record.  The Board will only discuss that evidence which is relevant to the claim currently on appeal.  

VA treatment records dated from February 1993 to March 2010 reflect that the Veteran was treated for an elevated prostate specific antigen (PSA) in June 1993.  In December 1995, the Veteran underwent an ultrasound of the prostate.  No definite nodules were identified at that time.  The radiologist's impression was a large prostate with no definite discrete nodule.  The record is otherwise silent for reference to prostate symptoms.  

A January 1997 statement from P. Lenahen, M.D., reflects that the Veteran's PSA was 9.2 and a cause for concern and he was referred for a transrectal ultrasound and biopsy of the prostate.  A March 1997 statement from Dr. Lenahen indicates that a biopsy revealed adenocarcinoma of the prostate, Gleason's grade 5 out of 10 at the Veteran's left apex.  

In March 1997, the Veteran was evaluated by Germantown Center for local spread of the adenocarcinoma.  W. Merenich, M.D., indicated that there was no evidence of extracapsular spread of disease.  

Private treatment reports from Thomas Jefferson University Hospital dated in September 1997 reflect that the Veteran underwent external beam radiation therapy to treat his prostate cancer over a period of fifty-one days for the time period from July 1997 to September 1997.  

The Veteran was evaluated by R. Greenberg, M.D., of Abington Urological Specialists in May 2000.  He was noted to have a diagnosis of prostate cancer and was two and a half years post external beam radiation therapy.  The Veteran denied symptoms of metastatic prostate cancer at that time.  

Private treatment reports from J. Beasley, M.D., reflect that the Veteran was seen for follow-up of his prostate cancer in October 2006, October 2007, December 2008, January 2010, and February 2011.  No symptoms of metastatic prostate cancer were reported at those times.  

Private treatment reports from various providers including Moncrief Army Community Hospital; G. Salkin, M.D.; Providence Hospital; S. Miller, M.D.; J. Branigan, Jr., M.D.; Moss Rehab; and B. Marks, D.O., are unrelated to treatment for prostate cancer.  

At an October 2005 VA examination, the Veteran reported a history of prostatitis in service and a diagnosis of prostate cancer in 1994 or 1995 with subsequent treatment.  Following a review of the claims file and physical examination of the Veteran, the examiner diagnosed the Veteran as status post prostate cancer with residual voiding issues and no incontinence.  The examiner opined that the Veteran's history of prostatitis in service has no relation to his future development and diagnosis of prostate cancer.  No rationale for the opinion was provided.  

At a May 2006 hearing before a VLJ no longer employed by the Board, the Veteran testified that he was exposed to Agent Orange while serving in the waters off Vietnam while aboard the submarine, the U.S.S. Bashaw.  He indicated that he had to go topside to assist a SEAL team that the submarine delivered from the Philippines to Vietnam and surfaced 100 yards off the beach of Vietnam.  He stated that the submarine surfaced inside the Mekong Delta within the boundaries of the country of Vietnam.  The Veteran testified that he believes he was exposed to Agent Orange while on board the deck of the submarine in the waters of Vietnam.  

At a June 2010 VA examination, the examiner reviewed the claims file and performed a physical examination of the Veteran.  The examiner diagnosed the Veteran with prostate cancer and opined that there is a greater than 50 percent probability that prostate cancer was related to his service in Vietnam.  No rationale for the conclusion was provided.  

An addendum opinion was obtained from the June 2010 VA examiner in March 2011 at which time he indicated that he had reviewed the claims file.  He noted that the Veteran did not have presumed exposure to Agent Orange and therefore it is less than 50 percent probable that the Veteran's prostate cancer is related to his Vietnam service since he was offshore according to the records.   

At a May 2012 hearing before the undersigned VLJ, the Veteran testified that he served off the coast of Vietnam while serving in the Navy.  He stated that he made two trips over to Vietnam on a diesel submarine within a few hundred to five hundred yards of the shore of Vietnam to drop off and pick up Navy SEALs.  The Veteran indicated that he did not step foot in Vietnam.  He could not identify a three-month period during which he was close to shore.  He was given an additional 60 day period after the hearing to provide a timeframe, but did not submit this information to the Board.

At an October 2012 VA examination, the examiner reviewed the claims file and noted that the Veteran was diagnosed with prostate cancer in 1995.  Following an examination of the Veteran, the examiner opined that the Veteran's prostate cancer was at least as likely as not incurred in or caused by service.  However, the rationale for the opinion was that there was no known connection between either prostatitis or urethritis and cancer of the prostate.   

In a December 2012 addendum opinion obtained due to the conflicting nature of the October 2012 opinion, another VA examiner reviewed the claims file and the October 2012 examination report and acknowledged that the opinion and rationale negated each other.  He concluded that he agreed with the October 2012 VA examiner that urethritis/prostatitis is not related to prostate cancer based on the nature of different disease processes.  The examiner indicated that he believed that the October 2012 examiner intended to choose the box that states that the Veteran's prostate cancer is less likely than incurred in or caused by service.  He based this conclusion on the rationale reported by the October 2012 examiner.  The reviewing physician indicated that cancer of the prostate and the transient, infectious processes treated in service have no connection due to the epidemiologic/pathologic nature of the processes themselves.  

The Veteran has averred that though the USS Bashaw was generally a "blue water" submarine, that it did reach the "brown waters" of Vietnam.  "Veterans who served aboard large ocean-going ships that operated on the offshore waters of the RVN are often referred to as 'blue water' veterans because of the blue color of the deep offshore waters.  They are distinguished from 'brown water' veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN.  Brown water Navy and Coast Guard veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k. 

In May 2009, the U.S. Army and Joint Services Records Research Center (JSRRC) issued a Memorandum for Record with the subject "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era;" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

The history of the USS Bashaw (SS 241) notes that she "deployed to the western Pacific in August 1964 after the Gulf of Tonkin incident, in which North Vietnamese torpedo boats attacked two American Destroyers, Maddox (DD 731) and Turner Joy (DD 951).  Bashaw was one of several submarines alerted for support during retaliatory air strikes by the United States forces, but she ended the cruise in October without incident."  See, Department of the Navy, Navy Historical Center "Bashaw", http://www.history.navy.mil/danfs/b3/bashaw-i.htm (last visited April 25, 2013) (italics included in the original).  The web site also detailed that the Bashaw returned to patrol the Gulf of Tonkin in 1965. 

A VA Compensation and Pension Service Bulletin from January 2010 included information on Policy 211, which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans." See, Compensation and Pension Service Bulletin January 2010 (available at http://www.bluewaternavy.org/CP%20Bulletin%20Jan%202010.pdf  (last visited April 25, 2013)).  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  Submarines were not indicated to be one of these vessel types.  The USS Bashaw was not listed as a vessel that had inland operations.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for prostate cancer, including as due to exposure to herbicides.

As an initial matter, the Board notes, for the reasons elucidated above, that the Veteran's period of active service did not include service in country in Vietnam during the period in which exposure to herbicides is presumed.  Although the Veteran claims that his service aboard the USS Bashaw included exposure to Agent Orange while delivering Navy SEALs to shore, the evidence associated with the claims file does not establish that the USS Bashaw served in the inland waterways of RVN.  The Veteran has not maintained that he served on land in Vietnam and the record does not substantiate such a finding.  Therefore, the Veteran is considered to not have served in the Republic of Vietnam during the period for which the presumption of exposure to herbicides attaches.  There are no findings in the record that suggest service in Vietnam, to include duty on inland waterways. 

In light of the requirement that a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam, the Board finds that presumptive service connection based on exposure to herbicides is not warranted.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board has also determined that service connection for prostate cancer is not warranted on a direct or chronic disease presumptive basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's prostate cancer and his period of active service.  The earliest medical evidence of a diagnosis of diabetes mellitus was in 1997 when the Veteran was diagnosed with prostate cancer by Dr. Lenahen.  Although an elevated PSA was noted by VA in June 1993, a December 1995 ultrasound of the prostate revealed no nodules.  Consequently, the earliest evidence of a diagnosis of prostate cancer came thirty years after the Veteran left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first indication of a diagnosis of prostate cancer is also evidence that weighs against the Veteran's claim. 

Moreover, the medical opinions of record do not reveal a showing of a relationship between the Veteran's prostate cancer and active service.  Although the June 2010 examiner initially indicated that it was more likely than not that the Veteran's prostate cancer was related to his service in Vietnam, upon further review of the claims file the examiner realized that exposure to Agent Orange was not presumed and he concluded in a March 2011 addendum opinion that it was less likely than not that the Veteran's prostate cancer was related to his service.  Additionally, while the October 2012 examination contains a conflicting medical opinion and rationale, the December 2012 addendum opinion provides a detailed rationale as to why the Veteran's prostate cancer is less likely than not related to his treatment for prostatitis and urethritis during active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that prostate cancer is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  

Although the Veteran contends that his prostate cancer is related to his active service, specifically to exposure to herbicides in service, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of prostate cancer because that matter requires medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his prostate cancer being related to exposure to herbicides in service are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds that the preponderance of the competent evidence is against a finding that the Veteran had prostate cancer during service and the file does not contain competent evidence linking prostate cancer to service, including exposure to herbicides.  In addition, prostate cancer is not shown to have manifested to a compensable degree within one year following separation from service so as to permit a grant of service connection on a chronic disease presumptive basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for prostate cancer, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for prostate cancer, including as due to exposure to herbicides, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


